Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.
 
Claims Status:
Claims 6, 19-24, 26-45 and 47-69 have been cancelled.
Claims 25 and 46 are withdrawn.
Claims 1-5, 7-18 and 70-73 are under examination. 
In accordance with statutory intent, one objective of Office practice has been to reduce delays in the prosecution of applications. First Action FINAL Rejection (FAFR) practice serves that objective by forcing an applicant to draft claims in the renewal in view of the prosecution history in the original and make a bona fide effort to define issues for appeal or allowance. FAFR practice denies dilatory applicants the delay advantage inherent in another Office action. FAFR practice serves the function of reducing delay by forcing an applicant to draft claims in the continuation in view of the prosecution history in the original. Under present FAFR practice, an applicant can submit an amendment after final rejection or closing of the prosecution in the original application and, if it is denied entry because it presents new issues or raises an issue of new matter, the continuation cannot be made final on the first action. See MPEP 706.07(b). Applicant has not amended the independent claim in the instant case. Since Applicant has already received an Office Action on the merits for the same claimed subject matter, then this Action is properly made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 10/11/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-18 and 70-73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ravindran et al. (WO2015175596; IDS reference AG) and Chun et al. (US 20120329034) and Kumta et al. (US 20140248288) and Park et al. (US 20100267143) and Zomer et al. (Stem Cells and Cloning: Advances and Applications 2015;8:125–134). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    361
    1153
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1 and 2, Ravindran et al. teach methods for producing a biomimetic graft or implant comprising:
incubating a graft or implant with undifferentiated mesenchymal stem cells, hence mesenchymal progenitor cells, to promote adhesion of the mesenchymal cells to the graft or implant thereby seeding the surface of the implant; 
incubating the graft or implant in an osteogenic culture medium to induce osteogenic differentiation of the mesenchymal stem cells thus culturing and expanding the mesenchymal progenitor cells to produce an extracellular matrix;
decellularizing the graft or implant to produce a biomimetic graft or implant coated with an osteogenic extracellular matrix (claim 5) thereby removing cells from the surface while maintaining the ECM and functionalizing the surface of the implant.
With regard to instant claims 3, 7-9 and 11-13, Ravindran et al. teach removing the cell culture media with Buffer 1 containing Triton X-100 and implicitly water (page 24, step 1) followed by incubation with a solution of DNAse for 1 hr at 37°C (page 24, step 4) followed by washing with the physiological buffer HBSS solution before lyophilization at -80°C for 24 hours (page 24, steps 5 and 6). Ravindran et al. teach using various enzymes in the treatment [0035] and the resulting extracellular matrix can include laminin, elastin and members of the collagen family [0038]. 
With regard to instant claim 4, Ravindran et al. teach an osmotic shock treatment solution that consists of deionized water [0033].  
With regard to instant claims 3 and 5, Ravindran et al. teach using 20-70 proof ethyl alcohol, which contains water, in the extraction which has the benefit of sterilizing and disinfecting the graft/implant as well as removing lipids and other hydrophilic residuals [0036]. 
With regard to instant claims 15 and 16, Ravindran et al. teach that the implant can be of heterogeneous construction and composed of gelatin (elected species) or collagen [0019]. 
Regarding instant claim 70, Ravindran et al. teach that osseointegration is promoted upon implantation into bone tissue (claim 9).
Regarding instant claim 71, Ravindran et al. teach alkaline phosphatase assay for assessing osteogenic differentiation (Example 3; [0050]). 
Regarding instant claims 72 and 73, Ravindran et al. teach that the graft or implant comprises titanium (claim 7; [0013]) or an alloy [0019].
With regard to instant claim 1, Zomer et al. teach that induced pluripotent stem cells can be easily differentiated into MSC (page 125, last sentence; Figure 1). Zomer et al. teach that alternative sources of MSC have been the focal point of recent researches (page 127, upper left column). 
With regard to instant claims 9-10, Chun et al. teach the equivalence of PBS and HBSS buffers (claim 3; [0017]). 
With regard to instant claim 14, Kumta et al. teach the artisan to rinse the sample with PBS followed by dehydration in a gradient of ethanol/PBS up to 100% ethanol for about 10 minutes to observe surface of the cell attached samples with SEM [0058]. 
	With regard to instant claims 1, 2, 12, 13 and 15-18, Park et al. teach methods for surface modification of polymeric scaffolds for stem cell transplantation using decellularized extracellular matrix (title; abstract) using both DNAse and RNAse in the decellularization solution (claims 1 and 8; [0026, 0040]), which removes cells from the surface while maintaining the ECM, prior to transplanting and culturing stem cells, which include induced pluripotent stem cells [0029], thereby expanding the reseeded cells, in the presence of biologically active biomolecules such as TGF-β, BMP, VEGF, FGF, VEGF, PDGF and IGF, in the decellularized scaffold (claims 1 and 9-11) where the scaffold can be made of collagen, hyaluronic acid, gelatin, chitosan or alginate (claim 4) which are ‘molecules’ that support adherence of a living cell.
With regard to instant claims 3 and 7,  Park et al. teach a decellularization solution comprising EDTA, Tris-HCl (pH 8.0), hence aqueous, RNAse, DNase and Triton X-100 [0045].
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Ravindran et al. is that Ravindran et al. do not expressly teach that the mesenchymal progenitor cells are derived from induced pluripotent stem cells or that the surface is coated with gelatin. This deficiency in Ravindran et al. is cured by the teachings of Zomer et al. and Park et al.
2. The difference between the instant application and Ravindran et al. is that Ravindran et al. do not expressly teach treating with RNAse or using phosphate buffered saline. This deficiency in Ravindran et al. is cured by the teachings of Park et al. and Chun et al. 
3. The difference between the instant application and Ravindran et al. is that Ravindran et al. do not expressly teach dehydrating the surface with successive applications of an ethanol-water solution, in which each successively applied solution has a higher concentration of ethanol, the final application being application of 100% ethanol. This deficiency in Ravindran et al. is cured by the teachings of Kumta et al. 
4. The difference between the instant application and Ravindran et al. is that Ravindran et al. do not expressly teach reseeding the surface after decellularization, reseeding comprising seeding the surface with MP cells and further culturing and expanding the seeded MP cells. This deficiency in Ravindran et al. is cured by the teachings of Park et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical bone implant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from bone implant technology, bone physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ mesenchymal progenitor cells derived from induced pluripotent stem cells, as suggested by Zomer et al., in the method of Ravindran et al., and coat the surface with gelatin, as suggested by Park et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Ravindran et al. teach and suggest using mesenchymal progenitor cells as discussed above but not their source. Zomer et al. teach that induced pluripotent stem cells are a source of mesenchymal stem cells. Therefore it is merely judicious selection of known sources of mesenchymal stem cells by the ordinary artisan with a reasonable expectation of success. With regard to the gelatin limitation, Ravindran et al. teach and suggest having gelatin present and Park et al. teach that it is known in the art to treat a polymeric scaffold surface with a natural polymer, such as collagen or gelatin ([0006] and claims 1 and 4) where gelatin is very useful [0004]. Therefore, it is merely judicious selection of known substrates to employ, such as very useful gelatin, as the scaffold surface for attachment/adhesion of the cells with a reasonable expectation of success. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Ravindran et al. and treat with RNAse and use phosphate buffered saline, as suggested by Park et al. and Chun et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Ravindran et al. already teach and suggest using DNAse and the ordinary artisan would also employ RNAse, as suggested by Park et al., in an abundance of caution to remove any residual RNA with a reasonable expectation of success. With regard to the PBS, it is noted that Ravindran et al. does teach using normal saline [0033] and sodium phosphate in the buffer (page 24, step 1) as well as Hank’s Balanced Salt Solution (HBSS) (page 24, step 3) and any buffer system [0026]. Chun et al. render obvious PBS and HBSS as functionally equivalent and therefore it is merely judicious selection of known buffer systems for use in the method of Ravindran et al. by the ordinary artisan with a reasonable expectation of success. “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982).
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Ravindran et al. and further dehydrating the surface with successive applications of an ethanol-water solution, in which each successively applied solution has a higher concentration of ethanol, the final application being application of 100% ethanol, as suggested by Kumter et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. The ordinary artisan would desire to ascertain the cell adhesion to the graft or implant of Ravindran et al. and Kumta et al. provide a cell adhesion teste which requires dehydration using an ethanol/PBS (aqueous phosphate buffered saline solution) gradient to 100% ethanol to do so. Therefore, the ordinary artisan would dehydrate the surface with successive applications of an ethanol-water solution with increasing gradient of ethanol to 100% with a reasonable expectation of success in dehydrating the sample. 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Ravindran et al. and reseed the surface after decellularization where the reseeding comprising seeding the surface with MP cells and further culturing and expanding the seeded MP cells, as suggested by Park et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Park et al. direct the artisan to transplanting and culturing stem cells in the decellularized scaffold which guarantees cell adhesion thereto and promotes the growth and differentiation of stem cells thereon [0031]. Accordingly, the ordinary artisan would transplant and culture the decellularized surface with mesenchymal progenitor cells of Ravindran et al. to guarantee that those cells are present when implanted into the host subject with a reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that a case for obviousness cannot be made here, at least because Ravindran does not teach further seeding the decellularized graft with MP cells ("MPCs") and there is no teaching, suggestion, or motivation to combine or modify Ravindran and Park to perform reseeding of the decellularized graft with that specific cell type, as in the claimed invention. Respectfully, the Examiner does not agree. Independent claim 1 does not require further seeding. The Examiner as addressed that limitation separately on pages 13-14 of the FINAL. Since does not argue that the combined references teach and suggest the limitations of independent claim 1, then at least independent claim 1 remains obvious.
Applicant submits that there are important fundamental differences in the methods taught in Ravindran and Park relating to the cells seeded onto the graft or implant prior to decellularization. Applicant argues that the tissue cells used in the Park method prior to decellularization are more mature cells or fully differentiated cells (e.g., fibroblasts, chondrocytes, endothelial cells, smooth muscle cells, osteoblasts, hepatocytes, nerve cells, cardiomyocytes, intervertebral disc cells and a combination thereof), which are not MSCs as taught in Ravindran. Applicant is not arguing the rejection. The Examiner’s argument is that Ravindran et al. teach and suggest “incubating a graft or implant with undifferentiated mesenchymal stem cells, hence mesenchymal progenitor cells, to promote adhesion of the mesenchymal cells to the graft or implant thereby seeding the surface of the implant;” (page 5 of the FINAL). Thus the cells used prior to decellularization are the same as claimed in claim 1. 
Applicant argues that: “The Examiner has yet to articulate why, assuming arguendo, a skilled artisan would combine Ravindran and Park and, in doing so, only adapt the step of reseeding the decellularized graft with MPCs.” Respectfully, the Examiner does not agree and has articulated a rationale on pages 13-14 of the FINAL. Applicant argues that [0031] does not state that the "transplanting and culturing stem cells" guarantees cell adhesion and promotes the growth and differentiation of stem cells thereon.” The Examiner does not agree. Paragraph [0031] of Park et al. is clearly directed to stem cells and states: “…the present invention provides a biomimetic environment which guarantees cell adhesion thereto and promotes the growth and differentiation of stem cells thereon. Therefore, the surface-modified polymeric scaffold of the present invention is useful in a wide range of applications with stem cells,…” The cells are stem cells. The environment promotes differentiation of stem cells thereon. The only reasonable interpretation is that the stem cells were undifferentiated prior to seeding otherwise how would differentiation be promoted? Applicant asserts: “…the Examiner has yet to articulate why a skilled artisan, modifying Ravindran with Park, would not seed with differentiated cells prior to decellularization (as taught in Park) and only adapt the step of reseeding the decellularized graft with MPCs.” The argument set forth by the Examiner is that Ravindran already teach and suggest seeding with mesenchymal progenitor cells prior to decellularization. Park is not relied upon for that limitation. Reseeding with MPCs after decellularization is obvious over the combined references which provides the suggestion and motivation to seed the surface of the implant with MPCs after decellularization. Applicant’s arguments are not persuasive. 
Applicant continues to allege unexpected results and draws the Examiner’s attention once again to Example 1 and FIG. 5 which the Examiner considered in the last round of prosecution and did not find persuasive.  Applicant again argues that MPC proliferation was substantially higher (about l0x higher) on functionalized implant surfaces compared to non-functionalized control titanium surfaces and that Example 1 and FIGs. 7B and 10, alkaline phosphatase release was substantially increased on MPC-functionalized implants compared to non-functionalized control implant surfaces. These arguments were not persuasive previously and they are not persuasive now. Even the inventors stated: “…no significant differences are observed when comparing all four functionalized groups.” [0098]. Furthermore, the inventors commented that: “…irrespective of the decellularization method used, all functionalized groups influenced proliferation, gene expression and release of the bone marker ALP. Interestingly, cell growth significantly increased when cells were cultured on the functionalized disks compared to control disks.” [0118] Accordingly, the same cell growth, gene expression and release of bone marker ALP is expected with the method of Ravindran et al. absent evidence to the contrary. The Examiner notes that Ravindran et al. suggest measuring ALP activity (Example 3, [0050]). Therefore, the Examiner cannot agree with Applicants assertions for the following reasons. First, the data is not a comparison with the closest prior art of Ravindran et al.. “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  It is applicant’s burden to demonstrate unexpected results over the closest prior art. See MPEP 716.02, also 716.02 (a) - (g). Applicant has not demonstrated any significant differences in, for example, ALP activity compared to the method of Ravindran et al. Secondly, the specification does not state the results as unexpected or surprising. So, while “significantly increased number of cells compared to the control group” [0098] was observed, this was not characterized as surprising or unexpected by the inventors. Accordingly, the characterization of these results as "unexpected" is unsupported attorney argument. See In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997). Respectfully, Applicant’s argument of unexpected results is not persuasive.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion

No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613